Kirby, J., (after stating the facts). The tax sale of 1899 and the deeds executed pursuant thereto to J. R. Jarrett, describing the lands as “residue of east half of northeast quarter of section 33, township 1 north, range 1 east, 30 acres; northeast corner of east half of northeast quarter of section 33, township 1 north, range 1 east, 50 acres; northeast corner of southwest quarter of section 33, township 1 north, range 1 east, 60 acres,” and the said tax sale and deed executed pursuant thereto to Mrs. L. Shaul and Mrs. D. Plummer, describing the lands as “residue of southwest quarter of section 33, township 1 north, range 1 east, 100 acres,” were void because of the imperfect and uncertain descriptions. They 'do not purport to convey the title to any lands, because none is definitely and certainly described in them. Neither description is more definite and certain than if it read, “part” instead of “residue,” “corner,” etc., which has invariably been held insufficient. Dickinson v. Ark. City Imp. Co., 77 Ark. 576; Penix v. Rice, 93 Ark. 178. The confirmation of such sales and conveyances of said land, by a like imperfect, uncertain and insufficient description, the same-being void because of the insufficient description and the deeds in question showing upon their face that they were void, could lend no validity to them, nor vest any title in the purchaser. Updegraff v. Marked Tree Lbr. Co., 83 Ark. 157; Mason v. Gates, 82 Ark. 301. “A deed, failing to describe the land, is equivalent to no deed at all.” Penix v. Rice, supra. It follows that J. R. Jarrett acquired no title whatever to the lands under his said tax deeds and the confirmation decree of the Lee Chancery Court, and that Mrs. L. Shaul and Mrs. D. Plummer were in no better position under their void deed. The State’s deeds to the lands to T. C. Hicks'and the purchase of his title thereto by E. C. Hornor at the administrator’s sale, and the conveyance of the land thereunder to him by the administrator, gave him such title as the State granted, which was prima facie evidence of title in him. Maney v. Burke, 92 Ark. 87; Scott v. Mills, 49 Ark. 266; section 760, Kirby’s Digest. The defendants, being without any title whatever to these lands, whioh are wild and unimproved and not in the possession of any one, were not in a position to question his title. If it be held that he must recover on the strength of his own title, and not upon the weakness of that of his adversary (McMillan v. Morgan, 90 Ark. 193), he will do so, since his title, is prima facie valid, his deeds conveyed the lands, and are prima facie evidence of title in him, and his adversaries are without any title. Appellant was entitled to have his title to all the lands except the southeast quarter of .section 35 quieted as against J. R. Jarrett and Mrs. L,. S'haul and Mrs. D. Plummer, and their said deeds cancelled. Opinion delivered May 8, 1911. As to said southeast quarter of section 35, it was alleged that the tax sale of 1901 to J. R. Jarrett was void. If this had been proved, it would not have entitled appellant to the relief sought since the tax sale of 1878 to the State, under which he claimed title, was shown to be void, placing both parties in the position of having deeds prima facie good conveying the lands and both In fact void, and leaving them upon an equal footing in this regard, with the burden upon appellant to recover upon the strength of his own title, which he could not discharge, having no better title than his adversary. Rhea v. McWilliams, 73 Ark. 557. The decree dismissing the complaint as to this tract was right, and is affirmed. As to the other lands described in the complaint, the judgment is reversed, and the cause remanded with directions to enter a decree in accordance with this opinion.